--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5

DATED DECEMBER 21, 2012


 


 


 
ALAMO ENERGY CORP.
 
and
 
NORTHDOWN ENERGY LIMITED
 
and
 
AIMWELL ENERGY LIMITED
 


_____________________________________________
 
NOVATION OF
 
JOINT OPERATING AGREEMENT FOR
 
UK ONSHORE PETROLEUM EXPLORATION AND DEVELOPMENT
 
LICENCE NO. PEDL 245
 
BLOCKS TQ26, TQ36, TQ46 AND TQ56
 
_____________________________________________




 
 
 
1

--------------------------------------------------------------------------------

 
THIS NOVATION AND AMENDMENT AGREEMENT is made the 21st day of December 2012
 
 
BETWEEN

 
(1)  
ALAMO ENERGY CORP., a company registered in Nevada (registered number CIK#:
0001360334), with a mailing address of 10575 Katy Freeway, Suite 300, Houston,
Texas, 77024, USA (“Alamo”);

 
(2)  
NORTHDOWN ENERGY LIMITED, a company registered in England (company number
07768741) whose registered office is at Oldfield House, Oldfield Road, London,
England, SW19 4SD (“Northdown”); and

 
(3)  
AIMWELL ENERGY LIMITED, a company registered in England (company number
05822509) whose registered office is at 10 Rosebery Avenue, Harpenden, Herts,
AL5 2QP (“Aimwell”).

 
each being hereinafter referred to individually as a “Party” and collectively as
the “Parties”.
 
WHEREAS:
 
(A)
The Parties and others are the present parties to the Joint Operating Agreement
for UK Onshore Petroleum Exploration and Development Licence No. PEDL 245 Blocks
TQ26, TQ36, TQ46 and TQ56 dated 14th November, 2011 hereinafter referred to as
the “Operating Agreement”.

 
(B)
By a Sale and Purchase Agreement of even date herewith Alamo agreed to assign
and transfer to Northdown an undivided 45% (forty-five per cent) Percentage
Interest in and under the Operating Agreement (such interest to be assigned by
Alamo being hereinafter referred to as the “Transferred Interest”) and to
transfer the operatorship under the Operating Agreement to Northdown; and

 
(C)
The assignment and transfers referred to in Recital (B) have been perfected,
inter alia, by a Deed of Interest Assignment, a Deed of Licence Assignment and a
Transfer of Operatorship Agreement, each of even date herewith.

 
(D)
In consequence of the assignments referred to in Recital (B), the Parties wish
to amend and novate the Operating Agreement and Alamo wishes to be released from
and Northdown wishes to assume and perform the obligations and liabilities of
Alamo under the Operating Agreement in respect of the Transferred Interest and
the Parties have agreed to the execution of this Novation and Amendment
Agreement in the terms hereinafter appearing.

 
NOW THEREFORE IT IS HEREBY AGREED as follows:
 
1.  
In this Novation and Amendment Agreement, terms and expressions defined in the
Operating Agreement shall, unless the context otherwise requires, bear the same
meanings herein.

 
2.  
Each Party severally agrees that with effect on and from the date hereof (the
“Effective Date”):

 
(a)  
Alamo shall cease, in respect of the Transferred Interest, to be a party to the
Operating Agreement and Northdown shall, in respect of the Transferred Interest,
become a party thereto and shall assume all liabilities, perform all obligations
and be entitled to the rights and benefits therein in place of Alamo in respect
of the Transferred Interest;

 
(b)  
Northdown undertakes and covenants as a separate obligation with each Party to
assume, observe, perform, discharge and be bound by all liabilities, duties and
obligations of Alamo in respect of the Transferred Interest arising under the
Operating Agreement in the place of Alamo whether actual, accrued, contingent or
otherwise and whether arising on, before or after the Effective Date and to be
bound by the Operating Agreement as if Northdown had at all times been a party
to the Operating Agreement in the place of Alamo in respect of the Transferred
Interest;

 
 
2

--------------------------------------------------------------------------------

 
(c)  
Each Party (other than Alamo) herby releases and discharge Alamo from the
observance, performance and discharge of each of the liabilities and obligations
to the extent they are assumed by Northdown pursuant to Clause 2(b) above and
each such Party shall accept the observance, performance and discharge of those
liabilities and obligations of Northdown in the place thereof and Northdown
hereby undertakes to indemnify and hold harmless each such Party (solely as far
as concerns the Operating Agreement or any such side agreements, as defined in
sub-clause 2 (d) below, to which it is a party) in respect of any loss, damage,
cost (including legal cost) or expense for which Alamo would have been liable
but for the release and discharge referred to herein; and

 
(d)  
Clauses 2(a), 2(b) and 2(c) above shall also apply, as they apply to the
Operating Agreement, in relation to any other agreement, instrument or document
between or binding upon Alamo and any or all of the other Parties (and no other
person or persons) (a “side agreement”), if and to the extent that the side
agreement in question relates to any of the rights, liabilities and obligations
affected by Clauses 2(a), 2(b) and 2(c) above.

 
3.  
Clause 4 of the Operating Agreement shall be deleted and replaced with the
following:

 
“4.        Interests of the Participants
 
Subject to the provisions of this Agreement, the Licence, all Joint Property,
all Joint Petroleum and all costs and obligations incurred in, and all rights
and benefits arising out of, the conduct of the Joint Operations shall be owned
and borne by the Participants in proportion to their respective Percentage
Interests which at the date of this Agreement are as follows:-



   
 Percentage Interest
 
 Carry
 
     Northdown  90.00%  10.00% (Northdown/Aimwell Carry)      Aimwell  10.00%  
   
 
 100.00%              

 
4.  
This Novation and Amendment Agreement shall be treated as constituting all
actions, confirmations, consents and undertakings required of Alamo and
Northdown under the Operating Agreement and/or any side-agreement for the
purpose of giving effect to the assignment and transfer of the Transferred
Interest under the Operating Agreement and/or any side-agreement .

 
5.  
Subject as expressly provided in this Novation and Amendment Agreement, all
other provisions of the Operating Agreement and side agreements shall remain in
full force and effect and binding on the parties thereto, insofar as the same
are in full force and effect and binding on those parties immediately prior to
the Effective Date.

6.  
Nothing contained herein shall prejudice the rights and obligations of Alamo and
Northdown under the Deed of Interest Assignment referred to in Recital (C) or
under any other agreement between them in respect of the Transferred Interest.



7.  
Each reference in this Novation and Amendment Agreement (including the Recitals
hereto) to the Operating Agreement or any side-agreement shall be construed and
shall have effect as a reference to the same as it may have been supplemented
and/or amended and/or novated prior to the date hereof.

 
8.  
This Novation and Amendment Agreement may be entered into in two or more
counterparts each of which shall be deemed an original but which together shall
constitute one and the same instrument, provided that this Agreement shall not
be effective until each Party has executed at least one counterpart.

 
9.  
For the purposes of the Contracts (Rights of Third Parties) Act 1999 this Deed
of Assignment is not intended to, and does not, give any person who is not a
party to it any right to enforce any of its provisions.

 
10.  
This Novation and Amendment Agreement may be executed in any number of
counterparts to the same effect as if the executions on the counterparts were on
a single text of this Novation and Amendment Agreement and it is hereby declared
that this Novation and Amendment Agreement shall not come into force and effect
until a counterpart has been executed and delivered by each Party. A Party shall
be entitled to rely on a copy of this Novation and Amendment Agreement signed by
the other Party and delivered to it by facsimile transmission or electronic
means (including e-mail) until the delivery to it of an original of this
Novation and Amendment Agreement containing the original signature of the other
Party.

 
11.  
This Novation and Amendment Agreement shall be governed by and construed in
accordance with English law and each of the Parties hereby irrevocably submits
to the exclusive jurisdiction of the English courts.

 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Parties have by their authorised representatives duly
executed this Agreement the day and year first above written.
 
 

      /s/ Allan Millmaker     Signed for and on behalf of
ALAMO ENERGY CORP.
                /s/ R. J. P. Ross     Signed for and on behalf of
NORTHDOWN ENERGY LIMITED
                /s/ Michael Rose     Signed for and on behalf of
AIMWELL ENERGY LIMITED
                           

 

 
4

--------------------------------------------------------------------------------